

116 SRES 616 ATS: Designating June 12, 2020, as “Women Veterans Appreciation Day”.
U.S. Senate
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 616IN THE SENATE OF THE UNITED STATESJune 11, 2020Mr. Booker (for himself, Mrs. Blackburn, Ms. Duckworth, and Mr. Braun) submitted the following resolution; which was referred to the Committee on the JudiciaryJune 18, 2020Committee discharged; considered and agreed toRESOLUTIONDesignating June 12, 2020, as Women Veterans Appreciation Day.Whereas, throughout every period of the history of the United States, women have proudly served the United States to secure and preserve freedom and liberty for—(1)the people of the United States; and(2)the allies of the United States;Whereas women have formally been a part of the United States Armed Forces since the establishment of the Army Nurse Corps in 1901 but have informally served the United States since the inception of the United States military;Whereas women have served the United States honorably and with valor, including—(1)as soldiers disguised as males during the American Revolution and the Civil War;(2)as nurses during World War I and World War II; and(3)as combat helicopter pilots in Afghanistan;Whereas, as of April 2020, women constitute approximately 17 percent of United States Armed Forces personnel on active duty, including—(1)21 percent of active duty personnel in the Air Force;(2)20 percent of active duty personnel in the Navy;(3)15 percent of active duty personnel in the Army;(4)9 percent of active duty personnel in the Marine Corps; and(5)15 percent of active duty personnel in the Coast Guard;Whereas, as of April 2020, women constitute nearly 21 percent of personnel in the National Guard and Reserves;Whereas, as of April 2020, women comprise nearly 25 percent of the personnel in the National Guard and Reserves activated to support COVID–19 response efforts;Whereas, in 2020—(1)the population of women veterans reached 2,000,000, which represents an exponential increase from 713,000 women veterans in 1980; and(2)women veterans constitute more than 10 percent of the total veteran population;Whereas the United States is proud of, and appreciates, the service of all women veterans who have demonstrated great skill, sacrifice, and commitment to defending the principles upon which the United States was founded and which the United States continues to uphold;Whereas women veterans have unique stories and should be encouraged to share their recollections through the Veterans History Project, which has worked since 2000 to collect and share the personal accounts of wartime veterans in the United States; andWhereas, by designating June 12, 2020, as Women Veterans Appreciation Day, the Senate can—(1)highlight the growing presence of women in the Armed Forces and the National Guard; and(2)pay respect to women veterans for their dutiful military service: Now, therefore, be itThat the Senate designates June 12, 2020, as Women Veterans Appreciation Day to recognize the service and sacrifices of women veterans who have served valiantly on behalf of the United States. 